DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action in reply to the “Applicant Arguments/Remarks Made in an Amendment” filed on 05/10/2022. 
Claims 1-3, 5-6, 9 are pending.
 Claims 10-11 have been withdrawn without traverse in the “Response to Election/Restriction” filed 01/24/2022.
Claims 4, 7-8 were cancelled by applicant in claims filed 05/10/2022.

Response to Amendment
The following rejections are maintained under 35 U.S.C. 103, however with a new ground of
rejection.
Claims 1-3, 5-6, 9 maintain rejection under 35 U.S.C. 103

The following rejections are withdrawn under 35 U.S.C. 112(a), in consideration of the applicant
arguments and amendments pertaining to the following claims:
Claims 4-6, and 8-9, do not maintain rejection under 35 U.S.C. 112(a).


The following rejections are withdrawn under 35 U.S.C. 112(b), in consideration of the applicant
arguments and amendments pertaining to the following claims:
Claims 1-9 do not maintain rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140001287 A hereinafter “Kim”) in view FR 142886 A (hereinafter “FR142886A”).
Regarding claim 1, Kim explicitly discloses Microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200, Fig. 2, [pg. 4]) comprising a focused microwave heating unit (microwave generator 10, Fig. 2, [pg. 4]) and a material extrusion unit (fine nozzle 210, Fig. 2, [pg. 4]), wherein the focused microwave heating unit comprises a microwave heating antenna, wherein the microwave heating antenna is a bipolar antenna (conductive layer/microwave transmission lines 222 and 223 have characteristics such as a dipole antenna, [pg. 4, Paragraph 8]), and comprises an anode antenna (conductive layer 222, Fig. 2, [pg. 4, Paragraph 8]) and a cathode antenna (conductive layer 223, Fig. 2, [pg. 4, Paragraph 8]); and the material extrusion unit comprises a charging barrel and an extrusion nozzle (210 comprises of an extrusion nozzle and charging barrel annotated in Fig. 2); the extrusion nozzle is disposed between the anode antenna and the cathode antenna (Fig. 2 depicts the extrusion nozzle between the anode and the cathode as depicted in the annotated Fig. 2), and the anode antenna and the cathode antenna are configured to limit a microwave electric field between the anode antenna and the cathode antenna (conductive layers 222 and 223 have dipolar characteristics thus an electric field would be limited between the two in the insulating layer 221, Fig.2, [pg. 4, Paragraph 8])), thereby implementing focused heating on an material in the extrusion nozzle (the conductive layers 222 and 223 transmit microwaves from one or more ends to heat a target position. The end portion of the conductive layer 222 and 223 are depicted in Fig. 2 emitting microwaves which overlap with the tip of the nozzle such that the material can be heated in the tip of the nozzle, Fig 2).

    PNG
    media_image1.png
    719
    675
    media_image1.png
    Greyscale


Kim Fig. 2 annotated to depict the charging barrel, nozzle and end portion of the conductive layers 222 and 223 which emit microwaves that are shown overlapping the tip of the nozzle where material is extruded.

Kim does not explicitly disclose a microwave heating cavity wherein the anode antenna and the cathode antenna are disposed inside said microwave heating cavity.
In an analogous art, FR142886A explicitly discloses a microwave heater comprised of a metal helix 2 depicted in Figure 2. Said microwave heater is surrounded by an infra-red oven 8. FR142886A further explicitly discloses that the extruded material is heated or cured by passing through a field of microwave energy.


    PNG
    media_image2.png
    174
    415
    media_image2.png
    Greyscale

FR142886A, Fig. 2

A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would find it obvious to modify Kim in view of FR142886A such that the apparatus 200 disclosed by kim comprises of an infra-red oven 8 to further heat the extruded material.
Therefore in addressing claim 1, Kim in view of FR142886A explicitly disclose discloses Microwave-coupled 3D printing equipment (Kim, microstructure manufacturing apparatus 200) comprising a focused microwave heating unit (Kim, microwave generator 10) and a material extrusion unit (Kim, fine nozzle 210), wherein the focused microwave heating unit comprises a microwave heating cavity (FR142886A, infra-red oven 8) microwave heating antenna, wherein the microwave heating antenna is a bipolar antenna (Kim, conductive layer/microwave transmission lines 222 and 223 have characteristics such as a dipole antenna), and comprises an anode antenna (Kim, conductive layer 222) and a cathode antenna (Kim, conductive layer 223) and the anode antenna and the cathode antenna are disposed inside the microwave heating cavity (FR142886A, the infra-red oven 8 would surround the nozzle and thus the anode and cathode to further heat the extruded material); and the material extrusion unit comprises a charging barrel and an extrusion nozzle (Kim, 210 comprises of an extrusion nozzle and charging barrel annotated in Fig. 2); the extrusion nozzle is disposed between the anode antenna and the cathode antenna (Kim, Fig. 2 depicts the extrusion nozzle between the anode and the cathode as depicted in the annotated Fig. 2), and the anode antenna and the cathode antenna are configured to limit a microwave electric field between the anode antenna and the cathode antenna (Kim, conductive layers 222 and 223 have dipolar characteristics thus an electric field would be limited between the two in the insulating layer 221), thereby implementing focused heating on an material in the extrusion nozzle (Kim, the conductive layers 222 and 223 transmit microwaves from one or more ends to heat a target position. The end portion of the conductive layer 222 and 223 are depicted in Fig. 2 emitting microwaves which overlap with the tip of the nozzle such that the material can be heated in the tip of the nozzle).
Regarding claim 5, Kim in view of FR142886A explicitly disclose of the limitations of claim 1 and further disclose the limitations of claim 5 wherein Kim explicitly discloses the microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200) according to claim 1 further comprising a coaxial line wherein the anode antenna and the cathode antenna are respectively connected to an internal conductor and an external conductor of the coaxial line (The conductive layer 223 and 223 may be in the form of a coaxial transmission line wherein 222 is internal and 223 is external [pg. 4 Paragraph 9]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140001287 A hereinafter “Kim”) in view FR 142886 A (hereinafter “FR142886A”) as applied to claim 1 and in further view of Nauditt (DE 102017217122 A1) and evidenced by FR142886A.
	Regarding claim 2, Kim in view of FR142886A explicitly discloses all of the limitations of claim 1 wherein Kim explicitly discloses Microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200, Fig. 2, [pg. 4]) comprising of the dipole antenna, [pg. 4, Paragraph 8]) which comprises of an anode antenna (conductive layer 222, Fig. 2, [pg. 4, Paragraph 8]) and a cathode antenna (conductive layer 223, Fig. 2, [pg. 4, Paragraph 8]). Kim further explicitly discloses the anode antenna (222) and cathode antenna (223) to surround the nozzle as depicted in Fig. 1.
Kim in view of FR142886A does not explicitly disclose the anode and cathode antenna to be spirally arranged around the extrusion nozzle and bilaterally symmetrical.
In an analogous art, Nauditt explicitly disclose spiral heating conductors 19 and 20 that are in a pipe wall 15 and are spirally arranged plates as depicted in Fig. 1 and 2. Said heating conductors 19 and 20 run from the pads 17 respectively 18, in the longitudinal direction to an upper end 21 of the resistance element 10 and meet there in the form of a ring 22 of the heating conductor 11 together [pg. 6, Paragraph 1]. Said pads 17 and 18 are contact terminals for an anode and cathode [pg. 2, Paragraph 3]. Nauditt further explicitly discloses that in forming a helix structure air gaps for electrical separation is no longer necessary [pg.5, Paragraph 7].

    PNG
    media_image3.png
    394
    372
    media_image3.png
    Greyscale

Nauditt Fig. 1 and 2

FR142886A explicitly discloses Fig. 2 which depicts a microwave heater comprised of a metal helix 2 which transmits microwave energy from a microwave source 3. Said metal helix 2 spirally surrounds the element 5 depicted in Fig. 2 which transports extruded material from element 6 to an element 4.
	A POSITA at the time of the invention would have found it obvious to further modify Kim in view of FR142886A and in further view of Nauditt such that the conductive layers 222 and 223 have a spiral structure. Said POSITA would be motivated to do so in order to have said layers electrically separated without the insulating layer 221. This is further evidenced by FR142886A which discloses a microwave transmitting metal helix 2, which is spirally arranged around element 5 such that it heats material to be extruded though said element 5.
	Therefore, in addressing claim 2, Kim in view of FR142886A and Nauditt and evidenced by  FR142886A explicitly disclose the microwave-coupled 3D printing equipment (Kim, microstructure manufacturing apparatus 200) according to claim 1, wherein the anode antenna and the cathode antenna (conductive layers 222 and 223 respectively) are bilaterally symmetrical with respect to each other or wherein the anode antenna and the cathode antenna are spirally arranged around the extrusion nozzle (The conductive layers are spirally arranged plates that allow for electrical separation without the conductive layer 221 and surround the nozzle as depicted in Fig. 1).
	Regarding claim 3, Kim in view of FR142886A and Nauditt and evidenced by FR142886A explicitly disclose the microwave-coupled 3D printing equipment (Kim, microstructure manufacturing apparatus 200, Fig. 2, [pg. 4]) according to claim 2, wherein the anode antenna and the cathode antenna are metal wires or plates (Kim in view of FR142886A and Nauditt, the conductive layers 222 and 223 are in the form of spirally arranged plates and kim explicitly discloses the conductive layers 222 and 223 to be metal [pg. 4, Paragraph 9]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140001287 A hereinafter “Kim”) in view FR 142886 A (hereinafter “FR142886A”) as applied to claim 1 and in further view of Jenkins et al. (US 20180184550 A1, hereinafter “Jenkins”). 
Regarding claim 6, Kim in view of FR142886A explicitly discloses all of the limitations of claim 1 such as the anode and cathode (conductive layers 222 and 223) but are deficient in explicitly disclosing the anode antenna and the cathode antenna are made of metal that has conductivity but has no wave- absorbing capability.  
In the analogous art, Jenkins teaches printed circuit boards for metal additive structures  
(Abstract) making an additively manufactured layered metallic structure ([0005]). Jenkins discloses the anode antenna and the cathode antenna are made of metal that has conductivity but has no wave- absorbing capability (antennas 348 and 350 are conductive structures made of metal [0035]). Although not explicitly stated, it would be obvious to one of ordinary skill on the art to select a metal that has no wave-absorbing properties, and have a reasonable expectation of success in doing so. Jenkins further teaches the advantage of the metal antennas are made of a dielectric portion and conductor portion, which would add the benefit of mitigating outside exposure to the system ([0038]).
	A POSITA at the time of the invention would find it obvious to further modify Kim in view of FR142886A with Jenkins such that the anode antenna and the cathode antenna are made of metal that have a dielectric portion and conductor portion such that it has conductivity but has no wave-absorbing capability in order to protect the line from external elements and mitigate outside exposure to the system.
	Therefore, in addressing claim 6, Kim in view of FR142886A and Jenkins explicitly discloses the microwave-coupled 3D printing equipment (Kim, microstructure manufacturing apparatus 200) according to claim 1, wherein the anode antenna and the cathode antenna (Kim, Conductive layers 222 and 223) are made of metal that has conductivity but has no wave-absorbing capability (Jenkins teaches metal antennas with a dielectric portion and conductor portion).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140001287 A hereinafter “Kim”) in view FR 142886 A (hereinafter “FR142886A”) as applied to claim 1 and in further view of Linthicum et al. (US 20150321419 A1, hereinafter “Linthicum”).
Regarding claim 9, Kim in view of FR142886A explicitly discloses all of the limitations of claim 1 such as the microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200, Fig. 2, [pg. 4]) but does not explicitly disclose the limitations of claim 9 wherein said microwave-coupled 3D printing equipment comprises of a stepper moter, extrusion nozzle, printing platform and guiding rails in all movable dimensions (X, Y, Z).
In an analogous art, Linthicum explicitly discloses a printing system 100 comprised of an extrusion assembly 102 wherein an extrusion screw 124 is rotated by a stepper motor 172 such that a nozzle 126 can dispense a material from a barrel 116, onto a print platform assembly 108 [0075-0076]. A mechanical means 110 comprises of rails 190 and 192 for movement in the X and Y directions and movement along the z direction via motors 199 using lead crews 137 as depicted in Fig. 27 [0086-0088]. The mechanical means 110 for moving the extrusion assembly or the print platform can be configured to move in 0 to infinite dimensions such as in the cartesian coordinate language in order to carry out the substance of the invention [0086]. The mechanical means 110 is for moving the extrusion assembly 102 and platform assembly 108 relative to each other in multiple dimensions [0063].
A POSITA at the time of the invention would have found it obvious to modify Kim in view of FR142886A further in view of Linthicum such the microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200) comprises of the print assembly 108 and the extrusion assembly 102 wherein the extrusion assembly comprises of extrusion screw 124, barrel 116 and stepper motor 172 disclosed by Linthicum to dispense a material from the nozzle when the step motor 172 turns the extrusion screw 124 onto the print assembly 108.
Said POSITA at the time of the invention would find it obvious to modify Kim in view of FR142886A and Linthicum in further in view of Linthicum such the microwave-coupled 3D printing equipment (microstructure manufacturing apparatus 200) comprises of the mechanical means 110 which comprises of the rails 190 and 192 to move the extrusion assembly 102 and thus the barrel 116. Said POSITA would be motivated to do so to have the extrusion assembly 102 and platform assembly 108 move relative to each other in the X and Y axis.
Said POSITA at the time of the invention would find it obvious to modify Kim in view of FR142886A and Linthicum in further in view of Linthicum such the mechanical means 110 comprises of lead screws 137 which can move the print assembly 108 in the Z direction. Said POSITA would be motivated to do so to have the extrusion assembly 102 and platform assembly 108 move relative to each other in the Z axis.
Therefore, in addressing claim 9, the microwave-coupled 3D printing equipment (Kim, microstructure manufacturing apparatus 200) according to claim 1, further comprising a stepper motor (Linthicum, stepper motor 172), an extrusion screw (Linthicum, extrusion screw 124), an X-axis guide rail (Linthicum, rail 190), a Y-axis guide rail (Linthicum, rail 192), a Z-axis guide rail (Linthicum, lead screws 137), and a printing platform (Linthicum, printing assembly 108), wherein the charging barrel (Linthicum, barrel 116) is movable along the X-axis guide rai land Y-axis guide rail, and the printing platform is movable along the Z-axis guide rail (Linthicum, lead screw 137); wherein the stepper motor is configured to turn the extrusion screw, thereby pushing the material out from the extrusion nozzle (the stepper motor 172 turns the extrusion screw 124 to dispense a material).

Response to Arguments
Applicant’s arguments, see page 1, filed 05/10/2022, with respect to claims 4-6, and 8-9 under U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 4-6, and 8-9 under U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 1, filed 05/10/2022, with respect to claims 1-9 under U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-9 under U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to claims 1-3, 5 and 9 under U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 6 under U.S.C. 103, filed 05/10/2022 have been fully considered but they are not persuasive. The applicant argues that Vaes, Greenhill and Jenkins are cited or alleged disclosures unrelated to the deficiencies of Denda in view of Guo and thus claim 6 is patentable for its dependency from claim 1. On page 2 of said applicant’s arguments, said deficiencies were that Denda in view of Guo fail to teach that the anode and cathode antennas are disposed inside the microwave heating cavity, and that the anode and cathode antennas are configured to limit the microwave electric field. 
These argument/deficiencies is not considered persuasive as claim 1 has been rejected under a new ground of rejection that does not rely on Denda in view of Guo and thus the applicant’s argument is considered moot. 
Furthermore the new ground of grounds of rejections address said deficiencies as the cathode and anode antennas (Kim, conductive layers 222 and 223) are disposed inside a heating cavity (FR142886A, infra-red oven 8) ), and the anode antenna and the cathode antenna are configured to limit a microwave electric field between the anode antenna and the cathode antenna (conductive layers 222 and 223 have dipolar characteristics thus an electric field would be limited between the two in the insulating layer 221, Fig.2, [Kim, pg. 4, Paragraph 8])).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754